DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-II and species A-B, as set forth in the Office action mailed on 01 April 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 April 2022 is partially withdrawn  Claims 4 and 5 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 23-25, 38, and 39 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 07 October 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
Claims 22, 30, 31, 34, 40, 44-46, and 48 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Conrad (US 2017/0191597).
In regards to claim 22, Conrad discloses an aseptic fluid transfer system comprising: 
a first vessel (10a); 
a second vessel (10b); and 
a connector (100) comprising: 
a first fitting (130a) in fluid communication with the first vessel; 
a second fitting (130b) in fluid communication with the second vessel; and 
a rigid conduit connected between the first fitting and the second fitting, the rigid conduit comprising a flexible tube (106) and a deformable sleeve (140) fixed to the flexible tube prior to deformation (see tabs 144), the flexible tube defining a lumen (central bore) that extends through the rigid conduit and that is capable of being sealed, the rigid conduit being capable of being severed while maintaining a seal of the lumen to separate the first fitting from the second fitting (fig. 5A shows that if the sleeve 140 is severed from the fitting, the seal will be maintained).
In regards to claim 30, Conrad discloses a connector for facilitating fluid transfer, the connector comprising: 
a rigid conduit including a flexible tube (106) surrounded by a deformable sleeve (140), the deformable sleeve fixed to the flexible tube prior to deformation (see tabs 144), the rigid conduit having a first end, a second end, and a lumen (central bore) defined therethrough, the rigid conduit configured to seal the lumen when severed (fig. 5A shows that if the sleeve 140 is severed from the fitting, the seal will be maintained), the rigid conduit including a bend (see convolutions) between the first and second ends thereof;
 a first fitting (130a) connected to the first end of the rigid conduit; and 
a second fitting (130b)  connected to the second end of the rigid conduit.
In regards to claim 31, Conrad further discloses the bend is in a range of 15 degrees to 90 degrees (fig. 3A shows that each bend of the convolutions is 90 degrees).
In regards to claim 34, it is noted that this claim is a product-by-process claims. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since Conrad discloses a deformable sleeve, the claim has been met.
In regards to claim 40, Conrad further discloses the rigid conduit is clamped to at least one of the first fitting or the second fitting (see at 133).
In regards to claims 44 and 45, Conrad further discloses the flexible tube comprises a thermoplastic elastomer tubing (120).
In regards to claim 46, Conrad further discloses the flexible tube comprises a thermoplastic polymer tubing (120).
In regards to claim 48, Conrad further discloses the flexible tube comprises thermoset elastomer tubing (120).

Claim Rejections - 35 USC § 103
Claims 32, 33, 42, 43, 45, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as applied to claim 30 above.
In regards to claims 32 and 33, Conrad further discloses a first retaining connector (133) forming a first connection between the first fitting and the first end of the rigid conduit, and a second retaining connector (other 133) forming a second connection between the second fitting and the second end of the rigid conduit.
Conrad is silent to the first and second connections being capable of withstanding at least 1 bar of pressure without leaking.
While Conrad does not expressly disclose the connections of the fittings being capable of withstanding 1| bar of pressure; the pressure requirements may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Conrad to have connections that can withstand 1 bar of pressure, as the pressure requirements may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 42, Conrad discloses the claimed invention except for the deformable sleeve being made from a metal selected from the group consisting of aluminum, anodized aluminum, brass, bronze, nickel- plated bronze, and stainless steel. It would have been obvious to one having ordinary skill in the art to modify Conrad by making deformable sleeve from stainless steel due to its strength, resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. Further, paragraph [0089] shows that stainless steel is a known material in the art. 
In regards to claim 43, while Conrad does not expressly disclose the deformable sleeve having a wall thickness of 0.005 to 0.062 inches; the wall thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Conrad to have a deformable sleeve with a wall thickness of .005 to .062 inches, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
It is further noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claims 45, 47, and 49, Conrad discloses the claimed invention except for the flexible tube being styrene isobutylene copolymer and ethylene propylene copolymers blended with polypropylene, or polyvinyl chloride (PVC) or a flexible polyolefin, or  silicone, phenyl silicone, fluoroelastomer (FKM), perfluoroelastomer (FFKM), or perfluoropolyether. It would have been obvious to one having ordinary skill in the art to modify Conrad by making the flexible tube from one of these materials due to their strength, resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. Further, the previously cited Zumbrum references shows it is known in the art to make the flexible tubing from the claimed materials. 

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad as applied to claim 30 above, and further in view of Zumbrum (US 2011/0155274) .
In regards to claims 35-37, Conrad discloses the connector of claim 30. Conrad does not disclose the deformable sleeve is adhesively attached to the flexible tube, wherein the adhesive is selected from the group consisting of a curable platinum catalyzed silicone adhesive, a moisture curable silicone adhesive, a hot melt adhesive, cyanoacrylate, epoxy, and urethane, and a primer between the flexible tube and the adhesive.
However, Zumbrum shows a similar connector, wherein a deformable sleeve (15) is adhesively attached to a flexible tube (13), wherein the adhesive is selected from the group consisting of a curable platinum catalyzed silicone adhesive, a moisture curable silicone adhesive, a hot melt adhesive, cyanoacrylate, epoxy, and urethane, and a primer between the flexible tube and the adhesive (see paragraph [0010]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to adhesively attach the sleeve to the flexible tube in order to create a strong, permanent connection between the sleeve and the tube.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad as applied to claim 30 above, and further in view of Kreig (USP 3,516,690).
In regards to claim 41, Conrad teaches the connector of claim 30. Conrad does not disclose the rigid conduit is connected to at least one of the first fitting or the second fitting with a fastener comprising a crimp collar that surrounds an elastomeric liner.
However, Kreig shows a connector where a flexible tube is connected with a fastener comprising a crimp collar (12) that surrounds an elastomeric liner (14) .
It would have been obvious before the effective filing date to one of ordinary skill in the art to connect the flexible tube of Conrad to the first fitting with a fastener comprising a crimp collar that surrounds an elastomeric liner in order to have a connection that prevents leakage at elevated pressures, as taught by Kreig at column 1, lines 56-59.

Allowable Subject Matter
Claims 1-17, 19-21, and 26-29 are allowed.

Response to Arguments
Since applicant has not traversed the examiner’s assertion of official notice in the previous Office Action, the official notice statements are hereby taken to be admitted prior art. See MPEP 2144.03(c).
Applicant’s arguments, see page 16, filed 07 October 2022 with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        12/06/2022